UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

AHMED EDWARDS
Civil Action 2:19-cy-03493

Plaintiff, Judge Edmund A. Sargus, Jr.
Chief Magistrate Judge Elizabeth P. Deavers

Ve.

SOUTHWEST AIRLINES CoO.,
Defendant.

OPINION AND ORDER

This matter is before the Court for consideration of Defendant Southwest Airlines Co.’s
(“Defendant”) Motion to Dismiss (ECF No. 6), Plaintiff Ahmed Edwards’ (“Plaintiff”)
Memorandum in Opposition (ECF No. 11), and Defendant’s Reply (ECF No. 12). For the reasons
that follow, Defendant’s Motion to Dismiss is GRANTED (ECF No. 6).

I.

The facts relied upon in this Opinion and Order are taken from Plaintiff's Complaint. (ECF
No. 4).' His allegations are as follows:

Plaintiff is a resident of Columbus, Ohio, and he has a sixteen-year-old son—CE—who
lives with his mother in New Orleans, Louisiana.” (Id. J 1 & 5). Pursuant to a parenting agreement,

CE often spends his summers in Columbus with Plaintiff. (/d. 4 6 & 7). In the summer of 2017,

' Plaintiff's state court Complaint is attached to the Notice of Removal as Exhibit 1. (ECF No. 1, Ex. 1). After the case
was removed, Plaintiff filed an identical Complaint before this Court. (ECF No. 4). Hereinafter, all references in this
Opinion and Order concerning Plaintiff’s Complaint will refer to ECF No. 4, unless otherwise indicated.

? Plaintiff's son is minor. Pursuant to Federal Rule of Civil Procedure 5.2, Plaintiff's son will remain known as CE.

1
CE visited Plaintiff in Columbus, and he was scheduled to return to New Orleans on or about
August 1, 2017. Ud. J 7).

But on July 12, 2017, Plaintiff went to work, and he left CE in the care of CE’s grandfather.
(id. 1 9). That same day, CE’s grandfather left the house to get a Frappuccino from Starbucks, and,
while he was away, CE left the house for John Glenn International Airport to fly back to New
Orleans. (/d. at 10). CE planned to board one of Defendant’s flights with a ticket purchased by
CE’s mother. (Ud. 4 8). When Plaintiff returned later that day, CE’s grandfather told Plaintiff that
CE was not there. (/d. J 13). Plaintiff immediately called the Gahanna Police Department (“GPD”)
and proceeded to John Gienn International Airport. (/d.). When Plaintiff arrived at the airport, he
went to Defendant’s counter because he knew from experience CE would likely use Defendant to
fly back to New Orleans. (/d. J 14).

By the time Plaintiff arrived at John Glenn International Airport, CE had independently
proceeded through Defendant's ticketing, security and onboarding. (Id. Jf 11-12). Plaintiff spoke
with Defendant and airport security, and they removed CE from the plane. (Jd. 715). GPD arrived
shortly thereafter and proceeded to separately question Plaintiff and CE. (id. J 16). But GPD did
not give Plaintiff the opportunity to speak with CE. (/d.). Consequently, CE misled GPD about his
relationship to Plaintiff. (/d.). And GPD allowed CE to re-board the plane and continue to New
Orleans. (Ud. J 16-17). Plaintiff, however, was arrested by GPD, placed in handcuffs, taken to
GPD’°s station and ultimately transported to the Franklin County Jail where he spent the night and
was released on bond the following day. (/d. J 18).

Plaintiff is an acupuncturist by trade, and the police record from the incident prevents him

from obtaining malpractice insurance. (/d. { 22). Plaintiff further claims that the police record bars
him from participating on medical insurance panels that would ordinarily allow him to bill
insurance companies for his services. (Jd.).

In light of the above, Plaintiff brought suit against Defendant in the Franklin County Court
of Common Pleas alleging: (i) intentional interference with parent-child relationship; (ii)
negligence; and (tii) intentional infliction of emotional distress. (ECF No. 1, Ex. 1 at 4-5).
Defendant subsequently removed that case to this Court on the basis of diversity jurisdiction. (ECF
No. 1). After removal, Plaintiff filed his Complaint before this Court making allegations identical
to those contained in his state court Complaint, all of which are predicated on the fact that
Defendant let CE board its plane without parental supervision. (ECF No. 4 at 4-5). Defendant now
seeks dismissal of Plaintiff's state law claims pursuant to Federal Rule of Civil Procedure 12(b)(6).

(ECF No. 6).

1. Rule 12(b)(6)

Defendant argues that Plaintiff's negligence, intentional interference with parent-child
relationship, and intentional infliction of emotional distress claims fail to state a claim according
to Rule 12(b)(6) because those claims are allegedly preempted by the Airline Deregulation Act
(“ADA”). (ECF No. 6 at 1).

Federal Rule of Civil Procedure 12(b)(6) authorizes dismissal of a complaint for “failure
to state a claim upon which relief can be granted.” To survive a Rule 12(b)(6) challenge, a
complaint must contain sufficient factual matter, accepted as true, to “state a claim for relief that
is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (clarifying the plausibility standard articulated in 71 wombly), A

claim is plausible when the factual content “allows the court to draw the reasonable inference that
the defendant is liable for the misconduct alleged.” Jgbal, 556 U.S. at 678. The factual allegations
of a pleading “must be enough to raise a right to relief above the speculative level ....” Twombly,
350 U.S. at 555. In making this determination, a court must “construe the complaint in the light
most favorable to the plaintiff, accept its allegations as true, and draw all reasonable inferences in
favor of the plaintiff.” Brickerstaff v. Lucarelli, 830 F.3d 388, 396 (6th Cir. 2016) (quoting
Directv, Inc, v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007)). The Court “need not, however, accept
conclusory allegations or conclusions of law dressed up as facts.” Erie Cnty., Ohio v. Morton Salt,
Inc., 702 F.3d 860, 867 (6th Cir. 2012).

2. Airline Deregulation Act

The critical question in this case is whether Plaintiff's state law claims are barred by the
ADA preemption provision. The ADA was enacted in 1978 to amend the Federal Aviation Act of
1958, and it includes a preemption provision which prohibits states from “enact[ing] or enfor[cing]
a law... or other provision having the force and effect of law related to a price, route, or service
of an air carrier.” 49 U.S.C. § 41713(b)(1) (2006). Congress included this preemption provision
“{t]o ensure that the States would not undo federal deregulation with regulation of their own... .”
Morales v. Trans World Airlines, Inc., 504 U.S. 374, 378 (1992).

According to Defendant, Plaintiff's state law claims should be dismissed because they are
preempted pursuant to the ADA’s preemption provision. (ECF No. 6 at 4). In support of this
argument, Defendant directs this Court’s attention to the fact that state common law claims are
preempted by the ADA when they are connected to an airline’s services. (/d.). For that reason,
Defendant contends that Plaintiff's’ state law claims are directly connected to its airline services

and are therefore preempted. (/d. at 4-5).
Plaintiff opposes Defendant’s Motion to Dismiss for four reasons. (ECF No, 11 at 5-7).
First, Plaintiff argues that the Sixth Circuit has not ruled on whether the issues raised in the instant
matter are preempted. (/d. at 5). Second, Plaintiff contends that an analogous case—Litchfield v.
UPS—supports a finding that Plaintiff's state law claims are not preempted. (/d. at 5-6). Third,
Plaintiff maintains that if his state law claims are preempted, he will have no recourse against
Defendant. (/d. at 7). And fourth, Plaintiff argues that his claims should not be preempted because
this case is not about “services,” it is about the safety of unaccompanied children on airlines. (/d.).
This Court disagrees.

Plaintiff and Defendant acknowledge that the Sixth Circuit has not explicitly decided
whether the instant state law claims are preempted. Thus, this Court will turn to Plaintiff's
subsequent argument, that Litchfield v. UPS supports a finding that his state law claims are not
preempted. In Litchfield v. UPS, the plaintiff brought a state law conversion action against the
defendant in the Franklin County Court of Common Pleas alleging that the defendant, UPS, had
opened packages addressed to her, removed checks and deposited them into various corporate
accounts. Litchfield v. UPS, 136 F. Supp. 2d 756, 757-758 (S.D. Ohio 2000). The defendant
removed the case to this Court based on federal question jurisdiction arguing that the claim was
actually a failure to deliver claim which is preempted by the Federal Aviation Administration Act
of 1994 (“FAAA”). Id. at 758-759. This Court noted that ordinarily, “[a] defense based upon
preemption of plaintiff's claims by federal law does not appear on the face of the well-pleaded
complaint, and thus, is an improper basis for removal.” /d. at 758.

But this Court also observed that “an exception to the well-pleaded complaint rule exists
when the federal law gives rise to ‘complete preemption.”” Jd. Under that exception, this Court

noted that the preemptive force of a statute may be so extraordinary that it converts an ordinary
state common-law complaint into one stating a federal claim. Jd. Accordingly, this Court analyzed
whether the plaintiff's state law claims were completely preempted by the FAAA. Id. (citing
Metropolitan Life Ins. Co. v. Taylor, 481 U.S. 58, 65 (1987)).

The plaintiff in Litchfield v. UPS disputed preemption and sought remand of her claim
arguing, among other things, that the scope of the FAAA’s preemption clause did not encompass
her claim. id. at 759. Since the FAAA and ADA preemption provisions are virtually identical, this
Court considered the preemptive scope of both the FAAA and the ADA to assess the propriety of
the plaintiff's argument. /d.. In so doing, this Court relied on a litany of cases* decided by various
district courts in the Sixth Circuit which held that certain state law claims are not preempted by
the ADA. Id, at 759-760. Relying in part on those cases, this Court granted the plaintiff's motion
to remand to state court reasoning, in part, that the plaintiff's state law claims were not preempted.
Id. at 762.

Even though this Court declined to preempt the plaintiffs state law claim in Litchfield, it

does not follow that all state law claims are actionable simply because some state law claims are

 

3 Margolis v. United Airlines, 811 F. Supp. 318, 323 (E.D. Mich. 1993) (personal injury/negligence
claim not preempted since the savings clause indicates no intent to preempt traditional state law
claims); In re Air Disaster, 819 F. Supp. 1352, 1362-64 (E.D. Mich. 1993) (negligence claim
arising from airplane collision not preempted because services resulting in crash were not like
those directly provided by airline personnel, e.g. ticketing and boarding, and therefore were too
tenuously related); Seals v. Delta Airlines, Inc., 924 F. Supp. 854, 859 (E.D. Tenn. 1996) (ADA
did not preempt negligence claims under state law because personal injury suits do not relate to
services provided by air carriers); Wright v. Bond-Air, Ltd., 930 F. Supp. 300, 305 (E.D. Mich.
1996) (relying on Margolis to remand negligence claim to state court); Musson Theatrical Inc. v.
Federal Exp. Corp., 89 F.3d 1244, 1253 (6th Cir. 1996) (common law claims for fraud and
misrepresentation not preempted because ADA expresses no Congressional intent to make federal
court the exclusive forum); Wellons v. Northwest Airlines, 165 F.3d 493 (6th Cir. 1999) (state law
claims arising from employment dispute concerning discrimination, intentional infliction of
emotional distress, fraud, and misrepresentation not preempted by the ADA because only
"tenuously related” to services since they did not impact air safety or market efficiency). Litchfield
v, UPS, 136 F. Supp. 2d at 759-760.
not preempted. For example, in Litchfield v. UPS this Court relied, in part, on In re Air Disaster to
conclude that the plaintiff's conversion claim was not preempted. /d. at 760 (citing In re Air
Disaster, 819 F. Supp. 1352, 1362-64 (E.D. Mich. 1993)). In re Air Disaster observed that a
negligence claim arising from an airplane collision is not preempted because services resulting in
a crash are not like those directly provided by airline personnel such as ticketing and boarding, and
therefore are too tenuously related to the services that airlines provide. In re Air Disaster, 819 F.
Supp. 1362-64. Using that logic, this Court explained again in Litchfield v. UPS that “in the context
of the ADA, the Sixth Circuit has specifically held that ‘those actions resulting from services
provided by individual airline employees directly to passengers, such as ticketing, boarding. . .”
are ‘related to’ the airline’s services.” Litchfield, 136 F. Supp. 2d at 761 (citing In re Air Disaster,
819 F. Supp. at 1362-64).

Thus, Litchfield and In re Air Disaster are instructive, and both cases support a finding that
the ticketing and boarding offered by Defendant falls under the definition of “services” for the
purposes of ADA preemption. Consequently, any claims in Plaintiffs Complaint allegedly arising
from Defendant’s ticketing and boarding are preempted.

With the above in mind, Counts I, IT and II] of Plaintiff's Complaint are predicated on the
allegation that Defendant allowed Plaintiff's son to board a flight with no parental supervision.
These Counts therefore arise from Defendant’s services and are preempted. Because Plaintiff's
state law claims are preempted, this Court cannot draw a reasonable inference that Defendant is
liable for the conduct alleged in the Complaint.

a. Recourse
Plaintiff also asserts that if his state law claims are preempted, he will have no recourse

against Defendant. (ECF No. 11 at 7). Defendant argues, conversely, that Plaintiff could both
petition the U.S, Department of Transportation to investigate the airline and bring a cause of action
against the airline for more egregious conduct. (ECF No. 12 at 4). This Court agrees.

The Federal Aviation Act of 1958 codified in Title 49 of the United States Code provides
protections for air carrier consumers who feel they have been wronged. 49 U.S.C. § 41712(a). If
an aif carrier consumer submits a complaint to the Secretary of Transportation, the Secretary may
then investigate. Jd. “If the Secretary, after notice and an opportunity for a hearing, finds that an
air carrier, . .. [is] engaged in an unfair or deceptive practice . . . the Secretary shall order the air
carrier, . . . to stop the practice or method.” Jd.

The crux of Plaintiffs concern appears to be that air carriers like Defendant will continue
to allow children to board planes without parental supervision. While the Court understands
Plaintiff's concern, the Secretary of Transportation is empowered, either at its own volition or by
Plaintiff's petition, to address consumer concerns, such as those presented by Plaintiff.

Moreover, as Defendant correctly suggests, Plaintiff would have a cause of action if his
claim arose from more egregious behavior. See Seals vy. Delta Airlines, Inc., 924 F. Supp. 854
(negligence and breach of contract claims arising from airline employee’s failure to provide
wheelchair accommodation at layover which ultimately resulted in physical injury and emotional
distress — not preempted); see also Owens v. Anthony, 2011 U.S. Dist. LEXIS 139961 at * 11
(M.D. Tenn. Dec. 6, 2011) (negligence claim alleging that the defendant was negligent in
investigating, choosing, training, monitoring and retaining employees, ultimately, not preempted
because the claims involved highway safety risks); see also In re Air Disaster, 819 F. Supp. at
1362-64 (negligence claim arising from airplane collision not preempted because services resulting
in crash were not like those directly provided by airline personnel, e.g. ticketing and boarding, and

therefore were too tenuously related); see also Naples v. Delta Airlines, Inc., 2013 U.S. Dist.
LEXIS 183178, *12-14 (E.D. Mich. Dec. 30, 2013) (negligence claim arising from, inter alia,
passengers being rushed onto plane which ultimately caused the plaintiff to fall and injure herself.
The Court suggested that her state law claims should not be preempted).

Thus, even though Plaintiff may not have a state law private right of action in the instant
case, that does not mean that airlines such as Defendant are insulated completely from the
consequences of egregious behavior. But the facts in the instant case fall short of the egregious
behavior necessary to provide a private right of action. In light of the ADA’s purpose, this outcome
is appropriate because Plaintiffs relief, if granted, would serve to impose regulations in clear
contravention of the ADA’s policy which is to “ft]o ensure that the States would not undo federal
deregulation with regulation of their own... .°4 Morales v. Trans World Airlines, Inc., 504 U.S.
at 378. For that reason, the Court is not persuaded to depart from Litchfield and In re Air Disaster.

Wi.

Consequently, after interpreting the Complaint in a light most favorable to Plaintiff, this
Court finds that Plaintiff has failed to plead a plausible claim, Defendant’s Motion to Dismiss is
therefore GRANTED. (ECF No. 6). And Plaintiff s Complaint is DISMISSED. (ECF No. 4). The

Clerk is DIRECTED to enter judgment in favor of Defendant.

IT IS SO ORDERED.

J~ AT7AOAD MK a
DATED EDMUDSKA. SARGUS, JR.

 

4 Plaintiff alleges in his Complaint that Defendant has a duty to require parental permission to allow CE to board its
planes. (ECF No. 4 at J 31).
